Citation Nr: 0805909	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  05-39 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to exposure to 
asbestos or as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to July 
1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.  

In April 2007, the veteran and his wife testified during a 
hearing before a Decision Review Officer at the RO; a 
transcript of that hearing is of record.

In September 2007, the appellant and his wife testified 
before the undersigned Veterans Law Judge during a hearing 
held at the RO; a transcript of that hearing also is of 
record.  During that hearing, the appellant submitted 
additional evidence to the Board, waiving initial RO 
consideration of the evidence.  The Board also held the 
record open for 60 days for the inclusion of additional 
medical records from VA facilities and the veteran waived 
initial RO consideration of that evidence as well.  The Board 
accepts the additional evidence for inclusion in the record.  
See 38 C.F.R. § 20.800 (2007).

In February 2008, the undersigned granted the veteran's 
motion to advance this appeal on the Board's docket, under 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  COPD was not present in service or for many years 
thereafter.

3.  The veteran has not been diagnosed with an asbestos-
related disability.

4.  Competent medical evidence of record does not establish a 
current lung disability, such as COPD.


CONCLUSION OF LAW

The criteria for service connection for COPD, claimed as due 
to exposure to asbestos or as secondary to a service-
connected disability, are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a November 2003 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for COPD, either due to asbestos exposure or as a 
secondary service connection claim, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claim, including 
evidence of exposure to asbestos.  Clearly, this letter meets 
Pelegrini's content of notice requirements, as well as the 
VCAA's timing of notice requirement.

A March 2006 letter informed the appellant how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations.  However, the 
timing of this notice is not shown to prejudice the veteran.  
Because in the decision herein, the Board denies service 
connection for the claimed disability, no disability rating 
or effective date is being, or is to be assigned.  Hence, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records; post-service private medical 
records; treatment records from VA facilities; as well as 
reports of VA examinations.  Also of record and considered in 
connection with the claim are the transcripts of the 
veteran's RO hearing and Board hearing, as well as various 
written statements by the veteran and by his wife and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such 
a determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

At his September 2007 Board hearing, the veteran and his wife 
advanced at least four different theories to support service 
connection for COPD, including exposure to asbestos on board 
a Navy ship, or exposure to conditions encountered as a 
military firefighter while in service, or as a consequence of 
inservice surgery in 1950, or as a consequence to 
malnourishment caused by his service-connected disorder.  The 
Board notes that there is no statute specifically dealing 
with asbestos and service connection for asbestos-related 
diseases, nor has VA promulgated any specific regulations for 
those types of  cases.  However, in 1988, VA issued a 
circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
VA Department of Veterans Benefits (DVB) Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular have since 
been included in the VA Adjudication and Procedure Manual, 
M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter 
"M21-1").  In addition, an opinion of the VA General Counsel 
discussed the provisions of M21-1 regarding asbestos claims 
and, in part, also concluded that medical nexus evidence was 
needed to establish a claim based on in-service asbestos 
exposure.  See VAOPGCPREC 4-00 (2000).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  That regulation 
permits service connection not only for disability caused by 
service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310 (2007).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Service medical records indicate that the veteran's 
respiratory system was noted as normal on all examinations 
conducted before gastritis surgery in 1950.  A February 1951 
record of that surgery, a total gastrectomy, shows that post-
operatively the veteran developed an atelectasis of the left 
lower lobe of the lung after the removal of the veteran's 
stomach and spleen.

The veteran was given a disability discharge from service and 
has been service-connected since he left service for what is 
now characterized as total gastric resection with organic 
confusion and disorientation secondary to hyperglycemia, 
malnutrition, and anemia.

The post-service medical record does contain evidence of a 
lung disorder.  A VA chest x-ray in December 1951 shows 
pleuritic thickening and adhesions of the left base with 
blunting of the costophrenic angle and this was reportedly 
unchanged from a September 1951 x-ray.  However, on VA 
examination in both December 1951 and December 1952, the 
veteran's respiratory system was noted as normal.

A private October 1987 x-ray suggested COPD and a suspicion 
of tuberculosis.  

On VA pulmonary examination in November 1988, the veteran 
complained of dyspnea on exertion dating back to his 1950 
surgery.  On examination, the lungs were clear.  A forced 
vital capacity maneuver was normal. A chest x-ray showed 
bilateral apical disease and blunting of the left 
costophrenic angle with a diffuse patchy infiltrate in the 
left lower lobe.  Lung volumes were normal with the exception 
of slight air trapping.  The VA examiner was unable to 
delineate the veteran's current medical problem due to the 
possibility of an acute illness; however, he listed possible 
diagnoses of tuberculosis, or bronchogenic carcinoma on the 
left lower lung, or fungal pneumonia in particular 
histoplasmosis.  An addendum dated in December 1988 indicated 
that information was obtained concerning prior x-rays which 
showed apical trapping since 1970 bilaterally, but no 
evidence of the left lower lobe infiltrate.   

A December 1988 VA hospital summary reflects mild restrictive 
lung disease.

A January 1993 or February 1993 VA x-ray, read by a private 
radiologist in April 1996, showed bilateral apical 
thickening, pleural abnormalities consistent with 
pneumoconiosis, and apparent fibrosis.  The February 1993 
reader thought the findings were consistent with COPD.

An October 1994 letter from Dr. S.S.S. told the veteran that 
a screening spirometry suggested COPD.  

An October 1994 medical record from a private tuberculosis 
clinic reveals the opinion of Dr. K.K. who, after review of 
x-rays and pulmonary function tests, opined that the veteran 
had a mild air flow obstruction and that the most important 
causative factor would be smoking rather than any exposure to 
asbestos.  

VA x-rays in December 1996 showed findings consistent with 
pulmonary emphysema.  The reader of a February 2000 VA x-ray 
found evidence of COPD.  Private hospital chest x-rays dated 
in February 2002, April 2003, May 2003, and June 2003 suggest 
the veteran had COPD.

A September 2003 VA outpatient medical record noted that the 
veteran's COPD was doing well with Salmeterol and that the 
veteran rarely used Albuterol.

On VA examination in May 2004, the report noted that the 
veteran worked post-service for 35 years in a smoke-filled 
environment in an accounting office back in the days when 
employees smoked cigarettes at their desks.  The veteran 
complained of dyspnea on exertion and a dry cough.  On 
examination, pulmonary function test results included 
spirometry that was suggestive of a mild restrictive defect; 
however, lung volumes did not reveal a restrictive defect, 
but some air trapping.  Diffusion capacity was normal.  The 
VA examiner diagnosed chronic COPD or emphysema not related 
to nor caused by any military service.  The report also noted 
that there was no evidence of asbestosis or other related 
diseases.

A May 2004 chest x-ray showed bilateral apical pleural 
capping, along with what appeared to be a small bleb at the 
left base.  The reader's impression was severe COPD.

The RO requested a VA examination to determine specifically 
whether there currently existed any residuals of the 
collapsed lung the veteran suffered in service.  The 
veteran's lengthy respiratory history was noted.  On VA 
examination in August 2006, the veteran complained of 
shortness of breath when walking more than 100 yards and a 
dry cough.  He told the examiner that he had breathing 
problems since 1950 and that they had not really changed 
since then.  On examination, the lungs were clear to 
auscultation bilaterally.  There was no wheezing or other 
adventitious sounds.  Pulmonary function tests were performed 
which were normal with the exception of inspiratory capacity 
of 58 percent of predicted.  A chest x-ray, essentially 
unchanged from previous x-rays, showed bilateral apical 
pleural thickening, left greater than right, as well as upper 
lobe scarring and an old left lower lobe scarring.  The 
examining physician found the shortness of breath was less 
likely than not related to a lung condition but more likely 
to some other cause.  While abnormalities on the veteran's 
chest x-ray were at least as likely as not related to surgery 
in service, pulmonary function tests did not show any 
evidence for a lung disease causing functional difficulty.  
The examiner opined that there was no evidence for an active 
ongoing lung disease at this time.

During his April 2007 RO hearing, the veteran testified that 
he was a ship fitter on board a Navy destroyer for part of 
his service and that a ship fitter was like a sea going 
plumber who repaired plumbing defects.  He noted that the 
plumbing then was wrapped in asbestos (Transcript, p. 1).  He 
also testified that he believed all of his medical conditions 
were due to his inservice 1950 operation (Transcript, p. 2).  

In addition, a private medical record dated in September 2007 
from Dr. D.T.W. does not list COPD or any lung disorder as 
one of the medical conditions requiring the veteran receive 
long-term care service.  A September 2007 VA medical record 
does list COPD as one of the veteran's active problems, but 
then refers to the readings from the pulmonary function test 
apparently taken at the August 2006 VA examination.

In his September 2007 Board hearing, the veteran conceded 
that no doctor had ever told him what caused his COPD or that 
he had asbestos related disease.  His wife, though, claimed 
an unnamed physician told her that her husband's lung 
condition was related to his service-connected injury 
(Transcript, pp. 5, 6, 15,16, 19).  At the hearing the 
appellant was advised of the need to submit written medical 
evidence to substantiate his claim, and the record was left 
open for a 60 day period to obtain additional evidence.

However, in this case, as noted above, the competent medical 
evidence of record simply does not establish a lung 
disability-either in service or currently.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Hence, where as here, medical 
evidence does not establish the disability for which service 
connection is sought, there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, the claim for service connection for a COPD 
disability must be denied because the first essential 
criterion for the grant of service connection-competent 
evidence of the disability for which service connection is 
sought-is not met.  In this regard, the Board directs 
attention to the findings of the 2006 VA examination, wherein 
the examiner pointed out that although there were some 
residual findings on lung x-rays, attributable to in-service 
surgery, there was no evidence of current, active ongoing 
lung disease.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions advanced 
during the veteran's April 2007 RO hearing and his September 
2007 Board hearing, as well as in various written statements.  
The Board does not doubt the sincerity of the veteran's 
belief that he has a current lung disability as a result of 
his military service.  However, the Board points out that 
questions of medical diagnosis and causation are within the 
province of medical professionals.  Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  To whatever extent the veteran is 
attempting to establish a current disability through his (or 
his representative's) assertions, the Board points out that 
laypersons without the appropriate medical training and 
expertise simply are not competent to render a probative 
(persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, any lay assertions in this regard have no probative 
value.

Likewise, the assertions of the veteran's wife as to what a 
doctor told her about the etiology of current lung problems 
(see Transcript, p. 18)-assertions that, in this case, 
appear to go to the question of medical nexus, and not the 
fundamental question of a current disability upon which this 
issue turns-does not constitute competent evidence to 
support the claim.  See Robinette v. Brown, 6 Vet. App. 69, 
77-78 (1995).  

Under these circumstances, the claim for service connection 
for a COPD disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as no competent 
evidence supports the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for COPD, claimed as due to exposure to 
asbestos or as secondary to a service-connected disability, 
is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


